Citation Nr: 0706627	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for residuals of brain 
trauma with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1950 to May 
1952.  The veteran had service in the National Guard from May 
1948 to August 1950 and from March 1954 to March 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that while an April 1965 rating decision 
denied the veteran's claim for subarachnoid hemorrhage due to 
unknown cause, the veteran's claim for service connection for 
residuals of brain trauma with headaches is a separate claim 
and therefore does not need to be reopened.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's October 1950 service medical record shows that 
he was treated for headache and vomiting.  Medical records 
show that the veteran was hospitalized from February 1965 to 
April 1965, the diagnosis was subarachnoid hemorrhage due to 
unknown cause, manifested by headache.  Post-service medical 
records, including recent records, show the veteran has been 
treated for headaches.  A September 2004 letter from a 
private doctor indicated that the veteran apparently 
sustained a concussion during service in the National Guard 
in the 1950s.  The claims folder is incomplete with regards 
to the veteran's Reserve personnel and medical records and 
thus such records need to be obtained and associated with the 
claims folder.  

In a February 2007 brief, the veteran's representative 
indicated that the veteran's service-connected hearing loss 
increased in severity.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Accordingly, the case must be 
returned to the RO for such an examination.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of what type of information and evidence was necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should verify with the 
appropriate office the veteran's dates of 
active duty for training and inactive duty 
training in the National Guard for the 
years 1948 to 1950 and from 1954 to 1957.  
The veteran's service medical and 
personnel records for his active duty for 
training and inactive duty training also 
should be obtained and included in the 
claims folder.  

3.  Should it be verified that the veteran 
had active duty for training or inactive 
duty training when he sustained a 
concussion, he should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his current 
headaches.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current residuals of 
brain trauma with headaches are related to 
service, to specifically include any 
concussions during National Guard service.  
A detailed rationale for all opinions 
expressed should be furnished.

4.  The veteran should then be afforded a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his bilateral hearing 
loss disability.  His claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should also 
indicate whether the veteran's hearing 
disorder affects his ability to be 
gainfully employed.  A complete rationale 
should be provided for all opinions 
expressed.  

5.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



